Exhibit 10.1

 

LONE STAR TECHNOLOGIES, INC.

PHANTOM STOCK DEFERRED COMPENSATION PLAN

 

Purpose:  The purpose of the Plan is to set forth the terms and conditions of
the phantom stock deferred compensation arrangement that Lone Star
Technologies, Inc. (the “Company”) makes available to its non-employee
directors. The Plan and the form of deferred compensation agreement (the
“Agreement”) fix in advance the specific terms of the grant and cash settlement
of phantom stock rights in satisfaction of the requirements of Rule 16b-3 of the
Securities and Exchange Commission.  That rule exempts all transactions
contemplated by the Plan from the short-swing profits liability provisions of
Section 16(b) of the Securities Exchange Act of 1934.

 

Participation:  Any non-employee director of the Company who is entitled to
receive compensation from the Company for serving on its Board of Directors may
participate in the Plan.  An eligible director who elects to have his
compensation earned during a calendar year deferred under the Plan shall notify
the Company’s Secretary of his election no later than the last business day of
the preceding calendar year. The Board of Directors may permit a newly-elected
or appointed non-employee director to elect to defer compensation earned during
the balance of the calendar year in which such director is first elected or
appointed, provided that such deferral election is made within thirty days after
the date of such election or appointment and applies only to compensation earned
after the date of the deferral election. Upon receiving the director’s
notification, the Company and the director will enter into an Agreement
containing such terms and conditions not inconsistent with the Plan as the
Company deems appropriate.

 

Director’s Account: The Company will establish a bookkeeping account (a
“Director’s Account”) in the name of each Director who elects to defer
compensation under the Plan.  As of the end of each calendar quarter with
respect to which a Director’s compensation is deferred, the Director’s Account
shall be credited with a number of deferred compensation units (“Units”) equal
to the quotient of the Director’s compensation for the quarter (including Board
and committee meeting fees) divided by the closing price per share of the
Company’s Common Stock in the open market as of such date (if such stock was
traded in the open market on such date, but if not, then the closing price per
share of such stock in the open market as of the next preceding date such stock
was traded in the open market).  If the Company effects a split of its shares of
Common Stock or pays a dividend in the form of shares of the Company’s Common
Stock, or if the outstanding shares of the Company’s Common Stock are combined
into a smaller number of shares, the Units then credited to Director’s Account
shall be increased or decreased to reflect proportionately the increase or
decrease in the number of outstanding shares of the Company’s Common Stock
resulting from such split, dividend or combination.  In the event of a dividend
on or reclassification of shares of the Company’s Common Stock not covered by
the foregoing, or in the event of the liquidation or reorganization of the
Company, the Board of Directors of the Company shall make such adjustments, if
any, to the Directors’ Accounts as such Board may deem appropriate. For purposes
of the Plan,

 

--------------------------------------------------------------------------------


 

the value of a Director’s Account as of any date will be an amount equal to the
product of the number of deferred compensation Units credited to such Director’s
Account and the closing price per share of the Company’s Common Stock in the
open market on such date (if such stock was traded in the open market on such
date, but if not, then the closing price per share of such stock in the open
market as of the next preceding date such stock was traded in the open market).

 

Payment of Deferral Accounts: A Director’s deferral election for each year
beginning after December 31, 2005 may include an election of the date payment of
the deferral account for that year will be made or begin and the manner in which
payment of such account will be made. The date payment of the deferral account
will be made or begin shall be more than six months following the date of the
Director’s deferral election.  With respect to years ending before January 1,
2006, and, if and to the extent the time and manner of payment is not specified
in a Director’s deferral election for a year beginning after December 31, 2005,
the Director will be deemed to have elected to receive his deferral account for
such year in the form of a lump sum cash payment at or as soon as practicable
after the end of the calendar quarter in which the Director ceases to be a
member of the Board.  A Director may, with the approval of the Board of
Directors, make prospective changes to the Director’s payment election(s) or
deemed payment election(s), subject to the timing and other requirements
applicable to subsequent deferral elections under Section 409A of the Internal
Revenue Code of 1986, including any applicable transition rules with respect to
pre-2007 deferrals. Unless the Company determines otherwise, (a) the available
forms of payment include a lump sum distribution and the payment of equal
quarterly or less frequent installments over a period not exceeding ten years,
subject to acceleration due to death, change in control or other acceleration
event permitted by the Company and Section 409A of the Internal Revenue Code;
and (b) payment will be made or begin on the earlier of the date elected by the
Director or the date on which the Director ceases to be a member of the Board of
Directors, subject to acceleration as described in (a) above.

 

Construction:  The Company intends that the Plan will comply with the deferral
and payment requirements of Section 409A of the Internal Revenue Code. The Plan
will be construed and applied accordingly. Unless the Board of Directors
determines otherwise, the Plan will be administered by the Board of Directors.

 

Amendment and Termination of the Plan:  The Board of Directors of the Company
reserves the right at any time to modify or terminate the Plan, except that the
Board of Directors may not impair any deferrals of compensation already made
under the Plan. Subject to the provisions of the Plan and applicable law, the
Company may permit the amendment of outstanding deferral agreements at any time
and from time to time.

 

--------------------------------------------------------------------------------